UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM 10-Q x QUARTERLY REPORT UNDER SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED: SEPTEMBER 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1934 COMMISSION FILE NUMBER: 000-50224 SECURITY CAPITAL CORPORATION (EXACT NAME OF REGISTRANT AS SPECIFIED IN ITS CHARTER) MISSISSIPPI 64-0681198 (STATE OF INCORPORATION) (I. R. S. EMPLOYER IDENTIFICATION NO.) / P. O. BOX 690 BATESVILLE, MISSISSIPPI (ADDRESS OF PRINCIPAL (ZIP CODE) EXECUTIVE OFFICES) 662-563-9311 (ISSUER’S TELEPHONE NUMBER, INCLUDING AREA CODE) NONE (FORMER NAME, ADDRESS AND FISCAL YEAR, IF CHANGED SINCE LAST REPORT INDICATE BY CHECK MARK WHETHER THE ISSUER:(1) HAS FILED ALL REPORTS REQUIRED TO BE FILED BY SECTION 13 OR 15 (D) OF THE SECURITIES EXCHANGE ACT OF 1(OR FOR SUCH SHORTER PERIOD THAT THE REGISTRANT WAS REQUIRED TO FILE SUCH REPORTS), AND (2) HAS BEEN SUBJECT TO SUCH FILING REQUIREMENTS FOR THE PAST 90 DAYS. [ X ]YES[]NO INDICATE BY CHECK MARK WHETHER THE REGISTRANT IS A LARGE ACCELERATED FILER, AN ACCELERATED FILER OR A NON-ACCELERATED FILER.SEE DEFINITION OF “ACCELERATED FILER AND LARGE ACCELERATED FILER” IN RULE 12B-2 OF THE EXCHANGE ACT.(CHECK ONE): LARGE ACCELERATED FILER []ACCELERATED FILER [ X]NON-ACCELERATED FILER [] INDICATE BY CHECK MARK WHETHER THE REGISTRANT IS A SHELL COMPANY (AS DEFINED IN RULE 12B-2 OF THE EXCHANGE ACT.) [] YES[ X ] NO INDICATE THE NUMBER OF SHARES OUTSTANDING OF EACH OF THE ISSUER’S CLASSES OF COMMON STOCK AS OF SEPTEMBER 30, 2011. TITLE OUTSTANDING COMMON STOCK, $5.00 PAR VALUE SECURITY CAPITAL CORPORATION FORM 10-Q THIRD QUARTER 2 TABLE OF CONTENTS PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements Consolidated Balance Sheets September 30, 2011 (unaudited) and December 31, 2010 Consolidated Statements of Income Nine months and three months ended September 30, 2011 and 2010 (unaudited) Consolidated Statements of Comprehensive Income Nine months and three months ended September 30, 2011 and 2010 (unaudited) Consolidated Statements of Cash Flows Nine months ended September 30, 2011 and 2010 (unaudited) Notes to Consolidated Financial Statements (unaudited) Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations Item 3. Quantitative and Qualitative Disclosures about Market Risk Item 4. Controls and Procedures PART II. OTHER INFORMATION Item 1. Legal Proceedings Item 1A. Risk Factors Item 2. Changes in Securities Item 3. Defaults upon Senior Securities Item 4. Submission of Matters to a Vote of Security Holders Item 5. Other Information Item 6. Exhibits and Reports on Form 8-K PART 1 – FINANCIAL INFORMATION ITEM NO. 1 CONSOLIDATED FINANCIAL STATEMENTS SECURITY CAPITAL CORPORATION CONSOLIDATED BALANCE SHEETS (dollar amounts presented in thousands) (Unaudited) Sept. 30, Dec. 31, ASSETS Cash and due from banks $ $ Interest-bearing deposits with banks Total cash and cash equivalents Federal funds sold Certificates of deposit with other banks Securities available-for-sale Securities held-to-maturity, estimated fair value of $48,436 in 2011 and $32,541 in 2010 Securities, other Total securities Loans, less allowance for loan losses of $4,128 in 2011 and $4,477 in 2010 Interest receivable Premises and equipment Other real estate Intangible assets Cash surrender value of life insurance Customers' liability acceptances Other assets Total Assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Liabilities: Noninterest-bearing deposits $ $ Time deposits of $100,000 or more Other interest-bearing deposits Total deposits Interest payable Acceptances outstanding Borrowed funds Other liabilities Total Liabilities Shareholders' equity: Preferred stock - $1,000 par value, 25,000 shares authorized, 17,910 shares issued Common stock - $5 par value, 10,000,000 shares authorized, 2,890,811 shares issued Surplus Retained earnings (deficit) ) Accumulated other comprehensive income Treasury stock, at par, 7,502 shares in 2011 and 7,602 shares in 2010 ) ) Total Shareholders' Equity Total Liabilities and Shareholders' Equity $ $ SECURITY CAPITAL CORPORATION CONSOLIDATED STATEMENTS OF INCOME (dollar amounts presented in thousands) (Unaudited) (Unaudited) For the three months For the nine months ended Sept. 30, ended Sept. 30, INTEREST INCOME Interest and fees on loans $ Interest and dividends on securities Federal funds sold 10 16 40 40 Other 8 12 15 27 Total interest income INTEREST EXPENSE Interest on deposits Interest on borrowings Total interest expense Net Interest Income Provision for loan losses Net interest income after provision for loan losses OTHER INCOME Service charges on deposit accounts Trust Department income Securities net gain 37 5 10 Other income Total other income OTHER EXPENSES Salaries and employee benefits Occupancy expense Other operating expense Total other expenses INCOME BEFORE PROVISION FOR INCOME TAXES PROVISION (BENEFIT) FOR INCOME TAXES ) ) ) 72 NET INCOME Preferred Dividends ) NET INCOME APPLICABLE TO COMMON SHAREHOLDERS $ $
